 Case 8:18-cr-00537-EAK-JSS Document 47 Filed 08/13/19 Page 1 of 1 PageID 69



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                  Case No.: 8:18-cr-537-T-17JSS

NICHOLAS BOLLMAN
                                              /

                            REPORT AND RECOMMENDATION
                             CONCERNING PLEA OF GUILTY

       Defendant, by consent, has appeared before this Court pursuant to Federal Rule of Criminal

Procedure 11 and Middle District of Florida Local Rule 6.01(c)(12) and has entered a plea of guilty

to Count one of the Superseding Information. After cautioning and examining Defendant under

oath concerning each of the subjects mentioned in Rule 11, the Court determined that the guilty

plea was knowingly and voluntarily entered and that the offense charged is supported by an

independent basis in fact as to each of the essential elements of such offense. This Court, therefore,

recommends that plea of guilty be accepted and that Defendant be adjudged guilty and have

sentence imposed accordingly.

       DONE and ORDERED in Tampa, Florida, on August 13, 2019.




                                     NOTICE TO PARTIES

A party has fourteen days from this date to file written objections to the Report and
Recommendation’s factual findings and legal conclusions. A party’s failure to file written
objections waives that party’s right to challenge on appeal any unobjected-to factual finding or
legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.
3-1.
